 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                  CASE NO. 2:16-CR-00110-TLN

12                      Plaintiff,              ORDER DISMISSING INDICTMENT

13                           v.                 DATE: February 6, 2020
                                                TIME: 9:30 a.m.
14   MARIA LUISA GONZALEZ,                      COURT: Hon. Troy L. Nunley
15                      Defendant.

16

17                                          ORDER

18         Based on the United States’s Motion to Dismiss, and pursuant to Rule 48 of the

19 Federal Rules of Criminal Procedure, it is HEREBY ORDERED that the Indictment is

20 dismissed against the above-captioned defendant. The Status Hearing scheduled for
21 February 6, 2020, is VACATED.

22 DATED: February 6, 2020

23

24                                                  Troy L. Nunley
                                                    United States District Judge
25

26

27

28

      ORDER DISMISSING INDICTMENT
                                                1                 UNITED STATES V. GONZALEZ ET AL.
